EXHIBIT 10.66

 

PURCHASE AGREEMENT

 

 

This Purchase Agreement (this “Agreement”) is made and entered into as of the 
      day of        , 2003, by and between Zamba Corporation, a Delaware
corporation (the “Company”), and              (the “Purchaser”).

 

WHEREAS, the Company owns shares of Series A Preferred Stock, $.0001 par value
per share (“Zamba’s NextNet Stock”), of NextNet Wireless, Inc., a Delaware
corporation (“NextNet”), pursuant to the Series A Preferred Stock Purchase
Agreement dated as of September 21, 1998 between Zamba and NextNet (the “Zamba
Purchase Agreement”); and

 

WHEREAS, Zamba’s NextNet Stock can be converted into common shares of NextNet at
the exchange ratio of three shares of NextNet common stock for every one share
of Zamba’s NextNet Stock; and

 

WHEREAS, Zamba’s NextNet Stock is also subject to the Fourth Amended and
Restated Investors’ Rights Agreement dated as of October 15, 2003 among the
Company, NextNet and the investors and founders identified therein (the
“Investors’ Rights Agreement”), Right of First Refusal Agreement dated as of
September 21, 1998 among the Company, NextNet and the Series B purchasers
identified therein (the “Right of First Refusal Agreement”), and the Fourth
Amended and Restated Voting Agreement dated October 15, 2003, among NextNet, the
Company and certain other investors (the “Voting Agreement”); and

 

WHEREAS, the Purchaser is thoroughly familiar with NextNet’s business, financial
condition and prospects; and

 

WHEREAS, the Purchaser desires to purchase from the Company and the Company
desires to sell to the Purchaser certain of its shares of Zamba’s NextNet Stock;
and

 

WHEREAS, the Purchaser acknowledges that there is no established trading market
or other current valuation for Zamba’s NextNet Stock;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

 


1.             PURCHASE AND SALE OF PREFERRED STOCK.  IN CONSIDERATION OF THIS
AGREEMENT, THE COMPANY HEREBY AGREES TO SELL TO THE PURCHASER, AND THE PURCHASER
HEREBY AGREES TO PURCHASE FROM THE COMPANY, SHARES OF ZAMBA’S NEXTNET STOCK IN
ACCORDANCE WITH THE FOLLOWING TERMS:

 


(A)           THE COMPANY HEREBY SELLS TO THE PURCHASER, AND THE PURCHASER
HEREBY PURCHASES FROM THE COMPANY, A TOTAL OF       SHARES OF ZAMBA’S NEXTNET
STOCK (THE “SHARES”), WHICH IS DETERMINED BY DIVIDING THE AGGREGATE PURCHASE
PRICE OF $           BY A PER SHARE PURCHASE PRICE OF $1.50 PER SHARE.  PROMPTLY
UPON EXECUTION OF THIS AGREEMENT, AND AS A CONDITION TO THE COMPANY TAKING THE
STEPS OUTLINED IN SUBPARAGRAPH

 

--------------------------------------------------------------------------------


 


(B) BELOW, THE PURCHASER SHALL PAY THE FULL AMOUNT OF THE PURCHASE PRICE TO THE
COMPANY BY CHECK OR WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT
DESIGNATED IN WRITING BY THE COMPANY.


 


(B)           PROMPTLY UPON RECEIPT OF THE PURCHASE PRICE, THE COMPANY SHALL
DELIVER TO NEXTNET A NOTICE PURSUANT TO THE RIGHT OF FIRST OFFER SET FORTH IN
SECTION 1.1 OF THE RIGHT OF FIRST REFUSAL AGREEMENT.


 


(C)           IF NEXTNET ELECTS TO EXERCISE ITS RIGHT OF FIRST REFUSAL PURSUANT
TO SECTION 1.1 OF THE RIGHT OF FIRST REFUSAL AGREEMENT, THE PURCHASE PRICE SHALL
BE REFUNDED TO THE PURCHASER WITHIN FIVE BUSINESS DAYS OF THE COMPANY’S RECEIPT
OF FULL PAYMENT FROM NEXTNET FOR THE SHARES, WITHOUT INTEREST, AND THE PURCHASER
SHALL NOT RECEIVE ANY OF THE PURCHASED SHARES OF ZAMBA’S NEXTNET STOCK.  IF
NEXTNET DECLINES TO EXERCISE ITS RIGHT OF FIRST REFUSAL, THE COMPANY SHALL,
WITHIN FIVE BUSINESS DAYS AFTER THE COMPANY’S RECEIPT OF NEXTNET’S NOTICE TO
DECLINE ITS RIGHT, NOTIFY EACH INVESTOR IN NEXTNET ELIGIBLE UNDER THE RIGHT OF
FIRST REFUSAL AGREEMENT OF ITS OPPORTUNITY TO EXERCISE ITS PRO RATA RIGHT OF
FIRST REFUSAL PURSUANT TO THE RIGHT OF FIRST REFUSAL AGREEMENT.


 


(D)           IF ANY OF THE ELIGIBLE INVESTORS IN NEXTNET ELECTS TO EXERCISE ITS
PRO RATA RIGHT OF FIRST REFUSAL PURSUANT TO SECTION 1.1 OF THE RIGHT OF FIRST
REFUSAL AGREEMENT, THE COMPANY WILL FORWARD TO THE PURCHASER THE PAYMENTS THE
COMPANY RECEIVES FROM SUCH INVESTOR(S) WITHIN FIVE BUSINESS DAYS OF THE
COMPANY’S RECEIPT OF SUCH PAYMENT, AND THE NUMBER OF SHARES OF ZAMBA’S NEXTNET
STOCK THAT THE PURCHASER WILL RECEIVE PURSUANT TO THIS AGREEMENT SHALL BE
REDUCED ON A SHARE-FOR-SHARE BASIS BASIS.  PROMPTLY AFTER THE EXPIRATION OF THE
INVESTOR PRO RATA RIGHT OF FIRST REFUSAL PERIOD, THE COMPANY SHALL DELIVER TO
THE PURCHASER A CERTIFICATE REGISTERED IN THE PURCHASER’S NAME REPRESENTING THE
NUMBER OF SHARES OF ZAMBA’S NEXTNET STOCK PURCHASED.


 


2.             REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.  AS A MATERIAL
INDUCEMENT FOR THE COMPANY’S ISSUANCE AND SALE OF THE SHARES OF ZAMBA’S NEXTNET
STOCK, THE PURCHASER REPRESENTS, WARRANTS, COVENANTS AND ACKNOWLEDGES TO THE
COMPANY THAT:


 


(A)           THE PURCHASER UNDERSTANDS THAT THE SALE OF THE SHARES OF ZAMBA’S
NEXTNET STOCK PURSUANT TO THE TERMS HEREOF HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE
SECURITIES LAWS.  INSTEAD, THE COMPANY IS SELLING THE SHARES PURSUANT TO
EXEMPTIONS FROM SUCH LAWS AND IN DOING SO IS RELYING ON, AMONG OTHER THINGS, THE
PURCHASER’S REPRESENTATIONS, WARRANTIES, COVENANTS AND ACKNOWLEDGEMENTS
CONTAINED HEREIN.


 


(B)           THE PURCHASER IS AN “ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED
IN RULE 501(A) OF REGULATION D UNDER THE SECURITIES ACT, AND AS FURTHER
REPRESENTED IN SECTION 3 OF THIS AGREEMENT.


 


(C)           THE PURCHASER HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS THAT THE PURCHASER IS CAPABLE OF EVALUATING THE MERITS AND
RISKS OF INVESTING IN THE SHARES OF ZAMBA’S NEXTNET STOCK.


 

2

--------------------------------------------------------------------------------


 


(D)           THE PURCHASER HAS BEEN PROVIDED WITH OR GIVEN ACCESS TO SUCH
INFORMATION CONCERNING NEXTNET, INCLUDING, BUT NOT LIMITED TO, ITS BUSINESS,
FINANCIAL CONDITION AND PROSPECTS (COLLECTIVELY, “NEXTNET’S BUSINESS”), AS THE
PURCHASER HAS REQUESTED AND/OR DEEMS NECESSARY AND HAS UTILIZED SUCH INFORMATION
TO THE PURCHASER’S SATISFACTION FOR THE PURPOSE OF MAKING AN INVESTMENT IN THE
SHARES OF ZAMBA’S NEXTNET STOCK PURSUANT TO THE TERMS HEREOF.  THE PURCHASER
HEREBY ACKNOWLEDGES THAT IT HAS MADE ITS OWN INDEPENDENT INVESTIGATION OF
NEXTNET’S BUSINESS AND THAT IT IS NOT RELYING ON ANY INFORMATION WHICH MAY BEEN
PROVIDED BY THE COMPANY, INCLUDING, BUT NOT LIMITED TO, THE COMPANY’S OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES (COLLECTIVELY, THE
“COMPANY REPRESENTATIVES”), IN CONNECTION WITH ITS PURCHASE OF THE SHARES OF
ZAMBA’S NEXTNET STOCK.  THE PURCHASER HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH COMPANY REPRESENTATIVE IN CONNECTION WITH ANY LOSS, CLAIM OR
DEMAND WHICH THE PURCHASER NOW HAS OR IN THE FUTURE MAY HAVE IN CONNECTION WITH
ITS PURCHASE OF THE SHARES OF ZAMBA’S NEXTNET STOCK PURSUANT TO THE TERMS
HEREOF.


 


(E)           THE PURCHASER UNDERSTANDS THAT THE PURCHASE OF THE SHARES OF
ZAMBA’S NEXTNET STOCK IS A HIGHLY SPECULATIVE INVESTMENT AND INVOLVES A HIGH
DEGREE OF RISK.  THE PURCHASER ACKNOWLEDGES THAT IT MAY NOT EVER BE ABLE TO
RESELL THE SHARES OF ZAMBA’S NEXTNET STOCK PURCHASED PURSUANT TO THE TERMS
HEREOF, WHETHER AT THE PRICE PAID BY THE PURCHASER OR OTHERWISE.  THE PURCHASER
BELIEVES THAT THE INVESTMENT IN THE SHARES OF ZAMBA’S NEXTNET STOCK IS SUITABLE
BASED UPON THE PURCHASER’S INVESTMENT OBJECTIVES AND FINANCIAL NEEDS AND THE
PURCHASER HAS ADEQUATE MEANS OF PROVIDING FOR CURRENT FINANCIAL NEEDS AND
PERSONAL CONTINGENCIES, HAS NO NEED FOR LIQUIDITY OF INVESTMENT WITH RESPECT TO
THE SHARES OF ZAMBA’S NEXTNET STOCK AND CAN AFFORD A COMPLETE LOSS OF SUCH
INVESTMENT.


 


(F)            THE PURCHASER UNDERSTANDS AND ACKNOWLEDGES THAT CERTAIN OF
ZAMBA’S DIRECTORS AND OFFICERS ARE ALSO DIRECTORS AND/OR OFFICERS OF NEXTNET,
WHICH MAY GIVE THEM MATERIAL INSIDE KNOWLEDGE REGARDING NEXTNET’S BUSINESS,
INCLUDING BUT NOT LIMITED TO MATERIAL INFORMATION ABOUT NEXTNET’S TECHNOLOGY,
CLIENTS, CLIENT PROSPECTS, FINANCIAL DATA, EMPLOYEES, AND INVESTORS, AND THE
PURCHASER REPRESENTS THAT HE, SHE, OR IT HAS NOT RELIED AT ALL ON ANY STATEMENT,
REPRESENTATION, AFFIRMATION, OR OMISSION MADE OR NOT MADE BY ANY DIRECTOR,
OFFICER, EMPLOYEE, OR OTHER REPRESENTATIVE OF ZAMBA OR NEXTNET IN CONNECTION
WITH THE PURCHASER’S DECISION TO PURCHASE ZAMBA’S NEXTNET STOCK AND WAIVES ANY
CLAIM, LAWSUIT, LIABILITY, OR DAMAGE, WHETHER KNOWN OR UNKNOWN, THAT MAY FUTURE
ASSERTED AGAINST ZAMBA OR NEXTNET, OR ANY AND ALL OF THE DIRECTORS, OFFICER,
EMPLOYEES, AND REPRESENTATIVES OF EACH OF ZAMBA AND NEXTNET (THE “WAIVED
PARTIES”) THAT THE WAIVED PARTIES BENEFITED OR THE PURCHASER SUFFERED DETRIMENT
AS A RESULT OF ANY MATERIAL INSIDE KNOWLEDGE HELD BY THE WAIVED PARTIES THAT IS
OR IS NOT DISCLOSED TO THE PURCHASER IN CONNECTION WITH THE PURCHASE OF ZAMBA’S
NEXTNET STOCK HEREUNDER.


 


(G)           THE PURCHASER IS ACQUIRING THE SHARES OF ZAMBA’S NEXTNET STOCK FOR
ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES ONLY, AND WITHOUT THE INTENTION OF
RESELLING OR REDISTRIBUTING THE SAME.


 


(H)           THE PURCHASER IS AWARE THAT, IN THE VIEW OF THE SECURITIES AND
EXCHANGE COMMISSION, A PURCHASE OF THE SHARES OF ZAMBA’S NEXTNET STOCK WITH AN
INTENT TO RESELL BY REASON OF ANY FORESEEABLE SPECIFIC CONTINGENCY OR
ANTICIPATED CHANGE IN MARKET VALUES,


 

3

--------------------------------------------------------------------------------


 


OR ANY CHANGE IN NEXTNET’S CONDITION, OR IN CONNECTION WITH A CONTEMPLATED
LIQUIDATION OR SETTLEMENT OF ANY LOAN OBTAINED FOR THE ACQUISITION OF THE SHARES
OF ZAMBA’S NEXTNET STOCK AND FOR WHICH SUCH SHARES WERE PLEDGED, WOULD
CONSTITUTE AN INTENT INCONSISTENT WITH THE FOREGOING REPRESENTATION.


 


(I)            IF, CONTRARY TO THE PURCHASER’S FOREGOING INTENTIONS, IT SHOULD
LATER DESIRE TO DISPOSE OF OR TRANSFER ANY OF THE SHARES OF ZAMBA’S NEXTNET
STOCK IN ANY MANNER, THE UNDERSIGNED SHALL NOT DO SO WITHOUT (I) FIRST OBTAINING
AN OPINION OF COUNSEL SATISFACTORY TO NEXTNET THAT SUCH PROPOSED DISPOSITION OR
TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION PURSUANT TO THE SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) REGISTERING THE RESALE OF SUCH
SHARES UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.


 


(J)            NEITHER THE COMPANY NOR NEXTNET HAS ANY OBLIGATION TO REGISTER
THE SHARES OF ZAMBA’S NEXTNET STOCK FOR RESALE UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, OR TO TAKE ANY OTHER ACTION WHICH WOULD
FACILITATE THE AVAILABILITY OF FEDERAL OR STATE REGISTRATION EXEMPTIONS IN
CONNECTION WITH ANY RESALE OF SUCH SHARES.  ACCORDINGLY, THE PURCHASER MAY BE
PROHIBITED BY LAW FROM SELLING OR OTHERWISE TRANSFERRING OR DISPOSING OF THE
SHARES AND LIKELY WILL MAY HAVE TO BEAR THE ECONOMIC RISK OF ITS INVESTMENT IN
NEXTNET FOR AN INDEFINITE PERIOD.


 


(K)           THE PURCHASER, IF OTHER THAN AN INDIVIDUAL, REPRESENTS THAT (A)
THE PURCHASER WAS NOT ORGANIZED FOR THE SPECIFIC PURPOSE OF ACQUIRING THE SHARES
OF ZAMBA’S NEXTNET STOCK; AND (B)         THIS AGREEMENT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF THE PURCHASER, HAS BEEN DULY
EXECUTED BY AN AUTHORIZED OFFICER OR REPRESENTATIVE OF THE PURCHASER, AND IS A
LEGAL, VALID, AND BINDING OBLIGATION OF THE PURCHASER ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS.


 


(L)            THERE IS NO INVESTMENT BANKER, BROKER, FINDER OR OTHER
INTERMEDIARY WHICH HAS BEEN RETAINED BY OR IS AUTHORIZED TO ACT ON BEHALF OF
PURCHASER WHO MIGHT BE ENTITLED TO ANY FEE OR COMMISSION FROM THE COMPANY OR
NEXTNET UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(M)          PURCHASER AGREES TO BE BOUND BY THE TRANSFER RESTRICTIONS DESCRIBED
IN SECTION 3.6 OF THE ZAMBA PURCHASE AGREEMENT.


 


(N)           PURCHASER ACKNOWLEDGES THAT THE PROVISIONS OF THE RIGHT OF FIRST
REFUSAL AGREEMENT SHALL CONTINUE TO APPLY TO THE SHARES OF ZAMBA’S NEXTNET STOCK
OWNED BY PURCHASER.


 


(O)           PURCHASER ACKNOWLEDGES THAT HE OR SHE HAS ALREADY RECEIVED A COPY
OF THE INVESTORS’ RIGHTS AGREEMENT.  PURCHASER UNDERSTANDS THAT, PURSUANT TO THE
TERMS OF THE INVESTORS’ RIGHTS AGREEMENT, THE REGISTRATION RIGHTS DESCRIBED IN
SECTION 1 AND THE RIGHT OF FIRST OFFER DESCRIBED IN SECTION 2.6 THEREOF HAVE NOT
BEEN ASSIGNED TO THE PURCHASER BY THE COMPANY.  ACCORDINGLY, THE PURCHASER IS
NOT ENTITLED TO ANY REGISTRATION RIGHTS OR RIGHTS OF FIRST OFFER WITH RESPECT TO
THE PURCHASER’S OWNERSHIP OF THE SHARES OF ZAMBA’S NEXTNET STOCK PURCHASED
PURSUANT TO THE TERMS HEREOF.

 

4

--------------------------------------------------------------------------------


 

(o)           Purchaser acknowledges that the shares of Zamba’s NextNet Stock
shall continue to be subject to the terms and conditions of the Zamba Purchase
Agreement, the Investors’ Rights Agreement, and the Voting Agreement, except for
the provisions of those agreements that, by their nature, are not transferable
or assignable to Purchaser.

 

3.             Accredited Investor Status.               The Purchaser is an
“accredited investor” as defined in Rule 501(a) of Regulation D of the
Securities Act, because the Purchaser meets at least one of the following
criteria (must check one):

 

The Purchaser is a natural person whose individual net worth, or joint net worth
with his or her spouse, exceeds $1,000,000 at the time of the Purchaser’s
purchase; or

 

The Purchaser is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with the
Purchaser’s spouse in excess of $300,000 in each of those years and who
reasonably expects to reach the same income level in the current year; or

 

The Purchaser is either (i) a bank as defined in Section 3(a)(2) of the
Securities Act, or any savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the Securities Act whether acting in its
individual or fiduciary capacity, any broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, (ii) an insurance company as
defined in Section 2(13) of the Securities Act, (iii) an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of such Act, (iv) a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958, or (v) an
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which plan fiduciary is
either a bank, savings and loan association, insurance company or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self directed plan, with investment decisions made solely
by persons who are accredited investors; or

 

The Purchaser is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940; or

 

The Purchaser is an organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the shares of
Zamba’s NextNet Stock, with total assets in excess of $5,000,000; or

 

The Purchaser is a director or executive officer of NextNet; or

 

The Purchaser is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the shares of Zamba’s NextNet Stock, whose
purchase

 

5

--------------------------------------------------------------------------------


 

is directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D of the Securities Act; or

 

The Purchaser is any entity in which all of the equity owners are accredited
investors.

 


4.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  AS A MATERIAL
INDUCEMENT FOR THE PURCHASER’S PURCHASE OF THE SHARES OF ZAMBA’S NEXTNET STOCK
TO BE PURCHASED PURSUANT TO THE TERMS HEREOF, THE COMPANY REPRESENTS, WARRANTS,
COVENANTS AND ACKNOWLEDGES TO THE PURCHASER THAT:


 


(A)           THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND TO CARRY ON ITS BUSINESS
AS NOW BEING CONDUCTED AND PRESENTLY PROPOSED TO BE CONDUCTED.


 


(B)           THE SHARES OF ZAMBA’S NEXTNET STOCK BEING SOLD TO THE PURCHASER
PURSUANT TO THE TERMS HEREOF WILL BE TRANSFERRED TO THE PURCHASER FREE AND CLEAR
OF ANY LIENS, ENCUMBRANCES OR OTHER RESTRICTIONS, OTHER THAN RESTRICTIONS ON
TRANSFER THAT ARE CONTAINED IN THE ZAMBA PURCHASE AGREEMENT, THE RIGHT OF FIRST
REFUSAL AGREEMENT, THE INVESTORS RIGHTS AGREEMENT, THE VOTING AGREEMENT, ALL OF
WHICH AS THEY MAY BE AMENDED FROM TIME TO TIME, OR ARE OTHERWISE SET FORTH
HEREIN OR IMPOSED BY APPLICABLE SECURITIES LAWS.


 


5.             MERGER, CONSOLIDATION OR OTHER CHANGE IN CONTROL OF THE COMPANY
OR NEXTNET.


 


(A)           IF PRIOR TO THE DELIVERY OF THE SHARES OF ZAMBA’S NEXTNET STOCK
THE COMPANY SHALL AT ANY TIME CONSOLIDATE WITH OR MERGE INTO TO ANOTHER
CORPORATION (WHERE THE COMPANY IS NOT THE CONTINUING CORPORATION AFTER SUCH
MERGER, CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR OTHER
CHANGE-IN-CONTROL), OR THE COMPANY SHALL SELL, TRANSFER OR LEASE ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS, THEN, IN ANY SUCH CASE, THE PURCHASER THEREUPON
(AND THEREAFTER) SHALL CONTINUE TO BE ENTITLED TO BE BOUND BY THE TERMS OF THIS
AGREEMENT AND SHALL BE ENTITLED TO RECEIVE THE NUMBER OF SHARES OF ZAMBA’S
NEXTNET STOCK DETERMINED IN ACCORDANCE WITH SECTION 1 ABOVE.


 


(B)           IF PRIOR TO THE DELIVERY OF THE SHARES OF ZAMBA’S NEXTNET STOCK
NEXTNET SHALL AT ANY TIME CONSOLIDATE WITH OR MERGE INTO ANOTHER CORPORATION
(WHERE NEXTNET IS NOT THE CONTINUING CORPORATION AFTER SUCH MERGER,
CONSOLIDATION OR OTHER CHANGE-IN-CONTROL), OR NEXTNET SHALL SELL, TRANSFER OR
LEASE ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, THEN, IN ANY SUCH CASE, THE
PURCHASER THEREUPON (AND THEREAFTER) SHALL BE ENTITLED TO RECEIVE THE NUMBER OF
SHARES OF ZAMBA’S NEXTNET STOCK (OR THE PROCEEDS RESULTING FROM THE SALE OF SUCH
SHARES IN CONNECTION WITH SUCH MERGER, CONSOLIDATION, OR OTHER
CHANGE-IN-CONTROL) DETERMINED IN ACCORDANCE WITH SECTION 1 ABOVE.


 


6.             INSOLVENCY OR BANKRUPTCY OF THE COMPANY OR NEXTNET.  UPON THE
INSOLVENCY OR BANKRUPTCY (WHETHER VOLUNTARY OR INVOLUNTARY) OF THE COMPANY OR
NEXTNET, OR THE APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, LIQUIDATOR,
ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR (OR


 

6

--------------------------------------------------------------------------------


 


OTHER SIMILAR OFFICIAL) OF THE COMPANY OR NEXTNET OR ANY SUBSTANTIAL PART OF THE
COMPANY’S OR NEXTNET’S PROPERTY, OR ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OF THE COMPANY OR NEXTNET, THE PURCHASER SHALL BE AN UNSECURED GENERAL
CREDITOR OF THE COMPANY OR NEXTNET, AS APPLICABLE, AND SHALL NOT HAVE ANY
SECURITY INTEREST OR OTHER RIGHTS IN CONNECTION WITH THIS AGREEMENT OR THE
SHARES OF ZAMBA’S NEXTNET STOCK TO BE PURCHASED HEREUNDER.


 


7.             MISCELLANEOUS.


 


(A)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE AGAINST THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


(B)           GOVERNING LAW.  THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND ENFORCED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MINNESOTA, EXCEPT WITH RESPECT TO ITS RULES RELATING TO CONFLICTS OF LAWS.


 


(C)           LEGENDS.  THE SHARES OF ZAMBA’S NEXTNET STOCK ISSUED TO THE
PURCHASER PURSUANT TO THIS AGREEMENT SHALL CONTAIN THE FOLLOWING LEGENDS:

 

THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
EXEMPTION FROM REGISTRATION UNDER THE FOREGOING LAWS.  ACCORDINGLY, THESE SHARES
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT (i) AN OPINION OF
COUNSEL SATISFACTORY TO NEXTNET WIRELESS, INC. THAT SUCH SALE, TRANSFER OR OTHER
DISPOSITION MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933 AND APPLICABLE STATE SECURITIES LAWS OR (ii) SUCH REGISTRATION.

 

THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT BY AND AMONG
NEXTNET WIRELESS, INC. AND CERTAIN STOCKHOLDERS OF THE COMPANY (A COPY OF WHICH
MAY BE OBTAINED FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES
THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A

 

7

--------------------------------------------------------------------------------


 

CERTAIN RIGHT OF FIRST REFUSAL AGREEMENT BY AND BETWEEN THE STOCKHOLDER, NEXTNET
WIRELESS, INC. AND CERTAIN HOLDERS OF PREFERRED STOCK OF THE CORPORATION. 
COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY
OF THE CORPORATION.

 


(D)           NOTICES.  ALL NOTICES, CONSENTS, REQUESTS, DEMANDS, INSTRUCTIONS
OR OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE
DEEMED VALIDLY GIVEN, MADE AND SERVED WHEN (A) DELIVERED PERSONALLY, (B) SENT BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, (C) SENT BY REPUTABLE OVERNIGHT
DELIVERY SERVICE, OR (D) SENT BY TELEPHONIC FACSIMILE TRANSMISSION, AND, PENDING
THE DESIGNATION OF ANOTHER ADDRESS, ADDRESSED AS FOLLOWS:

 

If to the Company:

 

Zamba Corporation

 

 

3033 Excelsior Blvd., Suite 200

 

 

Minneapolis, Minnesota 55416

 

 

Attn:  Chief Financial Officer

 

 

Fax: (952) 893-3948

 

 

 

If to the Purchaser:

 

 

 

 


(E)           ENTIRE AGREEMENT AND COUNTERPARTS.  THIS AGREEMENT EVIDENCES THE
ENTIRE AGREEMENT BETWEEN THE COMPANY AND THE PURCHASER RELATING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES IN ALL RESPECTS ANY AND ALL PRIOR ORAL OR WRITTEN
AGREEMENTS OR UNDERSTANDINGS.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED,
AND NO PROVISIONS HEREOF MAY BE WAIVED, EXCEPT BY WRITTEN INSTRUMENT SIGNED BY
BOTH THE COMPANY AND THE PURCHASER.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH, WHEN
TAKEN TOGETHER, SHALL CONSTITUTE ONE AGREEMENT.


 


(F)            THE PURCHASER AND THE COMPANY UNDERSTAND THE MEANING AND LEGAL
CONSEQUENCES OF THE AGREEMENTS, REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN.  THE PURCHASER AND THE COMPANY AGREE THAT SUCH AGREEMENTS,
REPRESENTATIONS AND WARRANTIES SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT
AFTER THE EXECUTION HEREOF AND PAYMENT FOR THE SHARES OF ZAMBA’S NEXTNET STOCK
TO BE PURCHASED PURSUANT TO THE TERMS HEREOF.


 


(G)           ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE PURCHASER’S PURCHASE OF THE SHARES OF ZAMBA’S NEXTNET STOCK OR
ANY BREACH OF THIS AGREEMENT, SHALL BE SETTLED BY ARBITRATION ADMINISTERED BY
THE AMERICAN ARBITRATION ASSOCIATION IN ACCORDANCE WITH ITS SECURITIES
ARBITRATION RULES, AND JUDGMENT ON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY
BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.


 

8

--------------------------------------------------------------------------------


 


(H)           HEADINGS.  SECTION HEADINGS USED IN THIS AGREEMENT HAVE NO LEGAL
SIGNIFICANCE AND ARE USED SOLELY FOR CONVENIENCE OF REFERENCE.


 


(I)            EXPENSES.  EACH PARTY SHALL PAY FOR ITS OWN LEGAL, ACCOUNTING AND
OTHER SIMILAR EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
BY THIS AGREEMENT.

 

IN WITNESS WHEREOF, the Company and the Purchaser have executed this Agreement
as of the date set forth in the first paragraph.

 

 

THE COMPANY:

THE PURCHASER:

 

 

ZAMBA CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

9

--------------------------------------------------------------------------------